      Case 6:20-cr-00062-JDK-KNM Document 46 Filed 03/04/21 Page 1 of 1 PageID #: 124
                              IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

UNITED STATES OF AMERICA,

                                                  § CASE NUMBER 6:20-CR-00062-JDK




DALTON BREWER,


                      CONSENT TO ADMINISTRATION OF GUILTY PLEA AND
                                   FED. R. CRIM. P. 11. ALLOCUTION
                               BY UNITED STATES MAGISTRATE JUDGE


       The United States Magistrate Judge has informed me of my right to have my plea taken by the district

judge and after discussing this matter with my counsel, I hereby voluntarily agree and consent to have United

States Magistrate Judge K. Nicole Mitchell hear the guilty plea and make findings as to whether the plea was

knowingly and voluntarily entered, and to recommend to the District Court whether the plea should be accepted.

I understand that my guilty plea is subject to approval and final acceptance by a United States District Judge

and that sentencing will be conducted by a United States District Judge.

Signed Thursday, March 04, 2021.


                                                            Deferitjant




                                                            Attorney for Defendant




                                                            Assistant United States Attorney




                                                            K. Nicole Mitchell
                                                            U.S. Magistrate Judge
